     Case 4:17-mj-00339-N/A-BPV Document 166 Filed 01/18/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,          )
                                        )             NO.    M 17-00339-N/A(BPV)
10                Plaintiff,            )
                                        )
11          vs.                         )             VERDICT
                                        )
12   Natalie Renee Hoffman, Oona Meagan )
     Holcomb, Madeline Abbe Huse,       )
13   Zaachilda Isabel Orozco-McCormick, )
                                        )
14                Defendants.           )
     _________________________________ )
15
16          The U.S. Department of Interior is charged with the duty of maintaining the Cabeza
17   Prieta Refuge and Wilderness Area in its pristine nature. The Refuge is surrounded by the
18   U.S. Department of Defense via the Barry Goldwater Bombing Range, U.S. Border Patrol
19   via the U.S./Mexico International Border, and the Tohono O’Odham Nation. Consequently,
20   the preserve is littered with unexploded military ordinance, the detritus of illegal entry into
21   the United States, and the on-road and off-road vehicular traffic of the U.S. Border Patrol
22   efforts to apprehend illegal entrants/undocumented immigrants. None of the above obtain
23   access permits from the Department of Interior. There is, however, a federal law that
24   requires people who access Cabeza Prieta to obtain a permit authorizing entry. The permit
25   requires the applicant to remain on designated roads, not travel on restricted roads, and not
26   leave anything within the Refuge. In short: with authorized permits, pack it in/pack it out.
27          Violators of the access regulations may be verbally admonished to comply with the
28   rules of the Refuge, cited for a violation of the pertinent regulations, banned from the area,
     Case 4:17-mj-00339-N/A-BPV Document 166 Filed 01/18/19 Page 2 of 3



 1   or summoned into Court for criminal prosecution. The choice of action to be taken is at the
 2   sole discretion of the Refuge’s law enforcement officer, except the latter, which requires the
 3   U.S. Attorney’s exercise of its discretion to authorize the criminal prosecution.
 4          In the case before the Court, the Department of Interior and the Department of Justice
 5   authorized a criminal prosecution of the Defendants. The Defendants are all members of No
 6   More Deaths and act in support of its objectives. The Defendants did not get an access
 7   permit, they did not remain on the designated roads, and they left water, food, and crates in
 8   the Refuge. All of this, in addition to violating the law, erodes the national decision to
 9   maintain the Refuge in its pristine nature.
10          The Defendants assert a modified Antigone defense, in that they are acting in
11   accordance with a higher law. One of the Defendants claims her conduct is not civil
12   disobedience, but rather civil initiative, which is somehow not a criminal offense.
13          Each Defendant made a decision to act without knowing her conduct could be
14   punishable by up to six months incarceration. Each one acted on the mistaken belief that the
15   worst that could happen was that they could be banned, debarred (meaning unknown to the
16   Defendants), or fined. No one in charge of No More Deaths ever informed them that their
17   conduct could be prosecuted as a criminal offense nor did any of the Defendants make any
18   independent inquiry into the legality or consequences of their activities. The Court can only
19   speculate as to what the Defendants’ decisions would have been had they known the actual
20   risk of their undertaking.
21          The Defendants have failed to establish the facts necessary to support their asserted
22   affirmative defenses. The Government has established their guilt beyond a reasonable doubt
23   and each Defendant is guilty of the offenses set forth in the Information as follows:
24          Natalie Renee Hoffman:
25          Count 1) Operating a Motor Vehicle in a Wilderness Area; Count 2) Entering a
26   National Wildlife Refuge Without a Permit; and Count 3) Abandonment of Property.
27
28

                                                   -2-
     Case 4:17-mj-00339-N/A-BPV Document 166 Filed 01/18/19 Page 3 of 3



 1         Oona Meagan Holcomb:
 2         Count 2) Entering a National Wildlife Refuge Without a Permit; and Count 3)
 3   Abandonment of Property.
 4         Madeline Abbe Huse:
 5         Count 2) Entering a National Wildlife Refuge Without a Permit; and Count 3)
 6   Abandonment of Property.
 7         Zaachilda Isabel Orozco-McCormick:
 8         Count 2) Entering a National Wildlife Refuge Without a Permit; and Count 3)
 9   Abandonment of Property.
10         IT IS ORDERED that all pending Motions are denied.
11         Counsel shall, within ten days, consult to reach an agreeable date for entry of
12   Judgment and sentencing and inform the Court of same. The Court is not available the week
13   of February 18, 2019.
14         DATED this 18th day of January, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
